         Case: 3:20-cv-00656-jdp Document #: 3 Filed: 07/20/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN



 JAMES EDWARD GRANT,

                              Plaintiff,
                                                          Case No. 20-cv-656-jdp
        v.


 SCOTT SCHIMD, APEX INVESTMENT GROUP VII,
 LLC and APEX PROPERTY MANAGEMENT,

                              Defendants.


                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case.




       /s/                                            7/20/20
Peter Oppeneer                                    Date
Clerk of Court
